                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.:

BRYANNA ALEXANDRA DENNIS,

               Plaintiff,
v.

UNITED ENROLLMENT SERVICES LLC,
MATTHEW SECHTER,
WILLIAM JOHN,

            Defendants.
__________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

       Plaintiff, BRYANNA ALEXANDRA DENNIS, brings this action against Defendants,

UNITED ENROLLMENT SERVICES LLC, MATTHEW SECHTER, and WILLIAM JOHN,

pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

2.     At all times material hereto, Plaintiff BRYANNA ALEXANDRA DENNIS was a resident

of the State of Florida and an “employee” of Defendants as defined by the FLSA.

3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

recurring basis within the meaning of the FLSA including but not limited to interstate telephone

communication with customers in New York, Texas, California, North Carolina, and Georgia.

4.     At all times material hereto, Defendant, UNITED ENROLLMENT SERVICES LLC, was

a Florida corporation with its principal place of business in South Florida, engaged in commerce

in the field of health insurance sales, at all times material hereto was the “employer” of Plaintiff
as that term is defined under statutes referenced herein, engaged along with its employees in

interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.

5.     Defendant, MATTHEW SECHTER, is a resident of Palm Beach County, Florida and was,

and now is, a manager of Defendant, UNITED ENROLLMENT SERVICES LLC, controlled

Plaintiff’s duties, hours worked, and compensation, and managed the day-to-day operations of

UNITED ENROLLMENT SERVICES LLC. Accordingly, MATTHEW SECHTER was and is an

“employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

6.     Defendant, WILLIAM JOHN, is a resident of Broward County, Florida and was, and now

is, a manager of Defendant, UNITED ENROLLMENT SERVICES LLC, controlled Plaintiff’s

duties, hours worked, and compensation, and managed the day-to-day operations of UNITED

ENROLLMENT SERVICES LLC. Accordingly, WILLIAM JOHN was and is an “employer” of

the Plaintiff within the meaning of 29 U.S.C. §203(d).

7.     Two or more of Defendants’ employees handled tools, supplies, and equipment

manfuactured outside Florida in furthernace of their business including but not limited to phones,

computers, computer monitors, computer keyboards, computer mice, pens, and paper.

8.     Plaintiff BRYANNA ALEXANDRA DENNIS worked for Defendants as a sales agent.

9.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

regular hourly rate for hours worked over 40 each week.

10.    Defendants failed to pay Plaintiff’s full and proper minimum wages for certain hours

worked.

11.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

change as Plaintiff engages in the discovery process.

12.       Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.
13.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

waived or abandoned.

14.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

services provided.

                                    COUNT I
                VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                               ALL DEFENDANTS

15.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-14 above as if

set forth herein in full.

16.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

17.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                              Respectfully submitted,

                                              Koz Law, P.A.
                                              320 S.E. 9th Street
                                              Fort Lauderdale, Florida 33316
                                              Phone: (786) 924-9929
                                              Fax: (786) 358-6071
                                              Email: ekoz@kozlawfirm.com




                                              Elliot Kozolchyk, Esq.
                                              Bar No.: 74791
